DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 15, 16, 17, 18, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 1, 1, 2, 3, 5, 7, 8, 10, 1, 2, 5, 1, 1, and 2 respectively of U.S. Patent No. 10863119. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are generally broader than the patent claims and therefore are encompassed by them.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 5-14, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yadid-Pecht et al. (U.S. Pat. No. 6175383) hereinafter referred to as Yadid.
	Regarding claim 1, Yadid discloses:
An imager comprising a pixel (conventional pixel sensor array 64 with pixels, 4:49-60 and Fig. 4), wherein the imager is configured to:
determine a value of light intensity to which the pixel will be exposed during a frame time (determine the intensity of incident light at a given pixel where the pixel will be exposed to the incident light during integration time T, 3:7-12 and 5:32-47); and
individually assign a brightness value to the pixel based, at least in part, on the determined value of light intensity (integration time of a given pixel for a subsequent readout is based on the intensity of incident light of the pixel, 5:32:40).
Regarding claim 2, Yadid further discloses:
reset first charge accumulated on the pixel during the frame time at a timing associated with the assigned brightness value (based on the determined integration time for each pixel and during the integration period a second reset (previous charge from a previous integration period is emptied from the pixel) is given to a pixel by means of the logical reset 50 (LRST) (at timing of T1, T2, or T3) before the end of the regular 
Regarding claim 5, Yadid further discloses:
reset the first charge earlier in the frame time when the determined value of light intensity is lower and to reset the first charge later in the frame time when the determined value of light intensity is higher (when pixels have a fixed integration time of T, if the illumination is high, the pixels saturate, conversely, if the illumination is low and the integration time is not appropriate, the output voltage is too low, and when there are three integration times T1, T2, and T3 determined by the time between the second reset (previous charge from a previous integration period is emptied from the pixel) as logical reset 50 (LRST) during the integration time T and the end of the integration time, the processor determines the intensity at a given pixel and modifies its integration time accordingly in order to keep each pixel within a desired dynamic range, therefore in order to avoid saturation when light intensity is higher a pixel must be reset later during the integration time T (at T3 being the shortest integration time), and conversely in order to avoid too low of output voltage a pixel must be reset earlier during the integration time T (at T1 being the longest integration time), 5:22-47 and Fig. 5).
Regarding claim 6, Yadid further discloses:
timing corresponds to a first amount of time after a start of the frame time (at T1, T2, or T3, 5:22-47 and Fig. 5); and

Regarding claim 7, Yadid further discloses:
timing is one of a plurality of timings during the frame time (integration times T1, T2 and T3 during integration time T, 5:22-47 and Fig. 5);
each of the timings of the plurality of timings corresponds to a different amount of time after the state of the frame time (integration times T1, T2 and T3 are different lengths, 5:22-47 and Fig. 5); and
the different amounts of time are set before determining the value of light intensity (integration times T1, T2 and T3 and the processor determines the intensity at a given pixel and modifies its integration time accordingly to one of T1, T2, or T3, 5:22-47 and Fig. 5).
Regarding claim 8, Yadid further discloses:
brightness value corresponds to a first range (pixel voltage not being too low or too high reaching saturation for a chosen integration time) of potential values of light intensity of a plurality of ranges of potential values of light intensity (integration time of a given pixel for a subsequent readout is based on the intensity of incident light of the pixel and integration times T1, T2 and T3 are selected based on the light intensity to avoid saturation or low output voltage, where the processor determines 
potential values of light intensity included in each range of the plurality of ranges is set before determining the value of light intensity (based on the detected light intensity T1, T2, and T3 are selected to have pixel output values that keep a pixel voltage from not being too low or too high when reaching saturation, 5:22:47 and Fig. 5); and
the determined value of light intensity falls within the first range of potential values of light intensity (pixel voltage is not too low or too high reaching saturation for the selected integration time of T1, T2, or T3, 5:22:47 and Fig. 5).
Regarding claim 9, Yadid further discloses:
first range of potential values of light intensity is one of three or more ranges of the plurality of ranges (depending on the chosen 
Regarding claim 10, Yadid further discloses:
imager comprises a pixel array having a plurality of pixels (conventional pixel sensor array 64 with pixels, 4:49-60 and Fig. 4);
the pixel is an individual one of the plurality of pixels (given pixel of the array of pixels, 3:7-12 and 5:32-47));
the determined value of light intensity corresponds to only the pixel of the pixel array (determine the intensity of incident light at a given pixel of the pixel array where the pixel will be exposed to the incident light during integration time T, 3:7-12 and 5:32-47).
Regarding claim 11, Yadid further discloses:
imager is configured to individually assign the brightness value to the pixel based, at least in part, on the determined value of light intensity of only the pixel and not on determined values of light intensity of other pixels of the pixel array (determine the intensity of incident light at a given pixel of the pixel array where the pixel will be exposed to the incident light during integration time T where the integration time can be set for any pixel individually, 3:7-12 and 4:45-48 and 5:32-47).
Regarding claim 12, Yadid further discloses:
the value of light intensity is a first value of light intensity (the intensity of incident light at a given pixel of the pixel array where the pixel will be exposed to the incident light during integration time T where the 
the brightness value is a first brightness value (integration time T1, T2, or T3 for the given pixel based on the determined intensity, 4:45-48 and 5:32-47); and
the imager is further configured to:
determine a second value of light intensity to which another pixel of the plurality of pixels will be exposed during the frame time (the determined intensity of incident light of another given pixel, 4:45-48 and 5:32-47), and
individually assign a second brightness value to the other pixel based, at least in part, on the second determined value of light intensity (the integration time of the another given pixel for a subsequent readout is based on the intensity of incident light of the another given pixel, 5:32:40).
Regarding claim 13, Yadid further discloses:
second brightness value is different from the first brightness value (the integration time for each given pixel is based on the intensity of given light for the given pixel and the integration time for each given pixel is individually chosen to be T1, T2, or T3 with a respective reset, 5:32-47).
Regarding claim 14, Yadid further discloses:
imager is further configured to:

reset charge accumulated on the other pixel during the frame time at a second timing associated with the second brightness value (for another given pixel, based on the determined integration time for the given pixel and during the integration period a second reset (previous charge from a previous integration period is emptied from the pixel) is given to the given pixel by means of the logical reset 50 (LRST) (at timing of T1, T2, or T3) before the end of the regular integration period, a shorter effective integration time is achieved, 4:20-25, 5:22-50); and
the first timing is different from the second timing (the integration time for each given pixel is based on the intensity of given light for the given pixel and the integration time for each given pixel is individually chosen to be T1, T2, or T3 with a respective reset, 5:32-47).
Regarding claim 18, see the rejection of claim 1.
Regarding claim 19, see the rejection of claims 18 and 2.
.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 4, and 15-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yadid (U.S. Pat. No. 6175383).
Regarding claims 3 and 4, Yadid further discloses in 4:33-48 that at the end of the integration time charge is received on the column bus and read by the readout circuitry.  Yadid is silent with regards to transfer, at the end of the frame time, second charge accumulated on the pixel to a storage region and generate a pixel image signal in response to the second charge transferred to the storage region.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include transferring a pixel charge/voltage at the end of a frame time (exposure time) to a floating diffusion region of a pixel and using readout circuitry to generate a pixel signal based on the charge/voltage on the floating diffusion.  This is advantageous in that the pixel charge/voltage can be amplified during readout to obtain a useable pixel signal.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include transfer, at the end of the frame time, second charge 
Regarding claim 15, Yadid further discloses:
An imager comprising a pixel, wherein:
the imager is configured to:
reset first charge accumulated on the pixel during a frame time at a timing associated with a brightness value assigned to the pixel (based on the determined integration time for each pixel and during the integration period a second reset (previous charge from a previous integration period is emptied from the pixel) is given to a pixel by means of the logical reset 50 (LRST) (at timing of T1, T2, or T3) before the end of the regular integration period, a shorter effective integration time is achieved, 4:20-25, 5:22-50, and Fig. 5),
after resetting the first charge, accumulate second charge on the pixel for a time period during the frame time (after the second reset is given to a pixel by means of the logical reset 50 (LRST) before the end of the regular integration period, a shorter effective integration time is achieved, 5:22-50), and
the brightness value is individually assigned to the pixel based, at least in part, on a value of light intensity to which the pixel will be exposed during the frame time (integration time of a given pixel for a subsequent readout is based on the intensity of incident light of the pixel, 5:32:40).

Regarding claim 16, see the rejection of claims 15 and 5.
Regarding claim 17, see the rejection of claims 15 and 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697